DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 06/18/2021, where the applicant amended claims 1, 11, and 16; and claims 1-20 are currently pending.


Response to Arguments
Applicant’s arguments, see pg. 6-9, filed on 06/18/2021, with respect to previous rejection of claims 1, 11, and 16 under 35 U.S.C. § 103 have been fully considered.  Applicant argued that none of the previously cited prior art teaches the newly added limitation.  However, examiner respectfully disagreed.  At least Guthery teaches a well-understood audio bar with known structure and control(s), for example, such as a progress indicator presented in the audio bar that shows the current playback progress.  As evidenced by Boyce, the indicator can be moved by the user to select different 

Applicant’s arguments, see pg. 9, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, the rejections of the dependent claims are maintained with the rationale set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guthery et al., (US 20180262452 A1) (hereinafter Guthery), in view of Long et al., (US 20170034583 A1) (hereinafter Long), and as evidenced by Boyce et al., (“Windows 8 Bible”) (hereinafter Boyce).

claim 1, Guthery teaches a computer-implemented method comprising: 
providing, by a computing device (communication device; Abstract; “communication devices 102, including but not limited to PDAs, cellular phones, smart phones, laptops, tablet computers, and other mobile devices”; ¶ [0065]), an interface (user interface; Abstract) through which at least one portion of selected audio content can be associated with visual content (“(a) identifying text, via the user interface of a communication device, of a desired lyric phrase from within a pre-existing audio recording; (b) selecting visual data, such as an image or video, to be paired with the desired lyric phrase; (c) extracting audio substantially associated with the desired lyric phrase from the pre-existing recording into a desired audio clip…(e) creating the personalized message with the sender identification, the personalized text and access to the desired audio clip”; Abstract.  The examiner interprets the portion of the selected audio content as the extracted audio substantially associated with the desired lyric phrase and the visual content as the visual data.) to be shared through a content provider system (“provide an option by which the user can share the video on one or more social media accounts 1806”; ¶ [0184].  The examiner interprets the content provider system as the social media platform(s) which the one or more social media accounts are associated with.); 
providing, by the computing device, a main playback scrubber in the interface to navigate to different parts of the selected audio content (“By pressing the play button in audio bar 755, the recipient accesses the desired audio clip included by the sender in the personalized message and the audio begins to play via the speaker ;
providing, by the computing device, a text-based scrubber in the interface to navigate to different segments of the selected audio content (“by pressing the message button 405 a, 405 b, 405 c, 405 d, or 405 e associated with any particular entry 401 a, 401 b, 401 c, 401 d, and 401 e, respectively, causes the screen illustrated in FIG. 5 showing the lyrics 510 associated with the pre-existing recording 401 is launched”; ¶ [0092], fig. 4A; “potential user interface mechanism for identifying the text associated with the desired lyric phrase from a pre-existing recording.  By quickly dragging the user's finger in a downward (or upward) motion on the touch screen additional lyrics 510 may be scrolled onto the screen”; ¶ [0093], fig. 5.  The examiner interprets the text-based scrubber as the scrollable portion of the screen where lyrics 505 is located that allows the user to scroll to a specific portion of the lyrics as shown in figure 5.), wherein the text-based scrubber permits a first segment of the audio content to be accessed in response to a selection of a first phrase of the audio content that corresponds to the first segment (“When the sender sees the lyrics they were looking for, by pressing and dragging their finger across the touch screen of the illustrated smartphone, a selection box may be formed around a portion of the lyrics 
Guthery teaches an interface through which a user can scrolls and selects a portion of a lyric of a song, which causes a portion of an audio corresponding to the select portion of the lyric to be extracted, the user can further a visual data to be paired with the selected lyric and extracted audio to create a personalized message.  However, Guthery does not explicitly teach providing…a precision playback scrubber in the interface that can be adjusted to define a playback length for the…segment of the…content…
Long teaches providing…a precision playback scrubber (handles 812; ¶ [0061], fig. 8) in the interface that can be adjusted to define a playback length for the…segment of the…content…(“As shown, GUI view 800 may include…an option 806 for launching media clip editing features (which is the currently selected option in FIG. 8), and an option 808 for sharing the media clip.  A user may utilize one or more media clip sharing features shown in FIG. 8 to edit the created media clip prior to selecting option 808 to share the media clip”; ¶ [0058], fig. 8; “GUI view 800 may include handles 812 (e.g., handles 812-1 and 812-2) for use by the user to edit the media clip.  Each of the handles 812 may be movable by a user along the time bar 208 and/or the frame image array 810.  A user may provide input to select and drag handle 812-1 horizontally along the time bar 208 and/or the frame image array 810 to adjust the start time of the media clip and/or to select and drag handle 812-2 horizontally along the time bar 208 and/or the frame image array 810 to adjust the end time of the media clip”; ¶ [0061], fig. 8)
Guthery and Long are analogous art to the claimed invention because they are concerning with an interface for sharing media content (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Guthery and Long before them to modify the messaging interface that allows lyric selection of Guthery to incorporate the function of select the length of media content to be shared as taught by Long.  One of ordinary skill in the art would have combined the elements using known methods as disclosed by Long (¶ [0057]-[0065], fig. 8), because the function of selecting the length of media content to be shared does not depend on the functionality of the messaging interface that allows lyric selection.  That is the function of selecting the length of media content to be shared performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to provide better user experience by offering more user controllable elements.

Referring to claim 2, Guthery further teaches the computer-implemented method of claim 1, wherein touchscreen gestures can be applied to the text-based scrubber to scroll through phrases associated with the selected audio content (“By quickly dragging the user's finger in a downward (or upward) motion on   

Referring to claim 10, Guthery further teaches the computer-implemented method of claim 1, further comprising: 
providing, by the computing device, the visual content and a portion of the selected audio content associated with the visual content for distribution through the content provider system (“the user may be taken to a preview screen 1800 such as may be shown in FIG. 18.  According to an exemplary embodiment, a preview screen 1800 may show a preview image 1802 showing all of the changes that have been made to the video through the editing process.  The preview screen may further show an indication of which songs or other audio clips have been selected for use in the video 1804; for example, according to an exemplary embodiment, Bruce Springsteen's ‘Eric Church’ may be selected, and in particular the lyric ‘Funny how a melody sounds like a memory’ may be selected”; ¶ [0183], figs. 16-18; “The preview screen 1800 may further provide an option to…show that the user interface has been linked with a social media account, and may provide an option by which the user can share the video on one or more social media accounts 1806”; ¶ [0184], fig. 18), wherein the portion of the selected audio content is played when the visual content is accessed (“a visual media selection screen 1500 may additionally show one or more images or video files that have been previously combined with an audio media file, and as such a visual media selection screen 1500 may have a play button 1512 by which a user can play the audio media file associated with a particular image file 1504”; ¶ [0176]).

Regarding claims 11 and 12, these claims recite the system that performs the steps of the computer-implemented method of claims 1 and 2 respectively; therefore, the same rationale of rejection is applicable. 

Regarding claims 16 and 17, these claims recite the non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing device performs the steps of the computer-implemented method of claims 1 and 2 respectively; therefore, the same rationale of rejection is applicable. 

Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guthery in view of Long as applied to claims 2, 12, and 17 above, and further in view of Evans, (US 20190172166 A1) (hereinafter Evans).

Referring to claim 3, Guthery in view of Long teach a method that provides audio extracted from pre-existing recording corresponding to the selected lyric phrase, where the audio is paired with a visual data that can be shared through a social media platform.  Guthery further teaches mapping the lyrics to vocal intervals of the pre-existing recording using time-by-frequency matrix, and then extracts the audio clip matching the selected lyric phrase (¶ [0022]).  However, Guthery in view of Long do not explicitly teach a phrase is associated with a particular timestamp of the selected audio content.
a phrase is associated with a particular timestamp of the selected audio content (“each lyric line receiving a timestamp corresponding to the time at which a particular word is heard”; ¶ [0259]; “Each line of lyrics is, preferably, linked to a specific time within the song”; ¶ [0261]).
Guthery in view of Long and Evans are analogous art to the claimed invention because they are concerning with presenting and manipulating lyrics associated with a media content (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Guthery in view of Long and Evans before them to modify the audio clip extraction process of Guthery in view of Long to incorporate the function of linking each line of lyrics to a specific time within the song as taught by Evans.  One of ordinary skill in the art would have combined the elements using known methods as disclosed by Evans (¶ [0259]-[0261]), because the function of linking each line of lyrics to a specific time within the song does not depend on the functionality of the interface for pairing extracted audio clip with visual data to be shared on a social media platform.  That is the function of linking each line of lyrics to a specific time within the song performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine the function of linking each line of lyrics to a specific time within the song would have been to increase the efficiency of the extraction process where audio clip corresponding to the selected lyrics phrase can be quickly located by matching the corresponding timestamp as suggested by Evans (¶ [0261]).

Regarding claim 13, the instant claim recites the system that performs the steps of the computer-implemented method of claim 3; therefore, the same rationale of rejection is applicable. 

Regarding claim 18, the instant claim recites the non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing device performs the steps of the computer-implemented method of claim 3; therefore, the same rationale of rejection is applicable. 

Claims 4-6, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guthery in view of Long as applied to claims 1, 11, and 16 above, and in view of Vitzthum et al., (US 20190334885 A1) (hereinafter Vitzthum).

Referring to claim 4, Guthery in view of Long teach a method that provides audio extracted from pre-existing recording corresponding to the selected lyric phrase, where the audio is paired with a visual data that can be shared through a social media platform.  Guthery further teaches defining display characteristics of the lyrics (¶ [0026]) and applying one or more visual effects (¶ [0165]).  However, Guthery in view of Long do not explicitly teach one or more options to display and animate phrases…based on one or more animation techniques.
Vitzthum teaches one or more options to display and animate phrases (“lyrics are displayed as animated lyrics”; ¶ [0055])…based on one or more animation techniques (“In FIG. 8a a section for lyrics with preferably animated text flow is shown, which is currently, i.e., to the correlating text passages of the songs output at the same time… Therefore, lyrics can be preferably read and/or displayed as animated lyrics”; ¶ [0115], fig. 8a).
Guthery in view of Long and Vitzthum are analogous art to the claimed invention because they are concerning with displaying and manipulating lyrics associated with a media content (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Guthery in view of Long and Vitzthum before them to substitute a lyric animation function as taught by Vitzthum for a generic lyric display characteristic modification function of Guthery in view of Long.  Because both Guthery in view of Long and Vitzthum teach methods of modifying display characteristics of lyrics, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of presenting lyric phrases.  The motivation would have been to create a more visually interesting user interface by simulating karaoke singing effect as suggested by Vitzthum (¶ [0115]).

Referring to claim 5, Guthery in view of Long teach a method that provides audio extracted from pre-existing recording corresponding to the selected lyric phrase, where the audio is paired with a visual data that can be shared through a social media platform.  Guthery further teaches defining display characteristics of the lyrics (¶ [0026]) and applying one or more visual effects (¶ [0165]).  However, Guthery in view of Long do not explicitly teach the one or more animation techniques includes at least one of a dynamic animation technique, a typewriter animation technique, a cube animation technique, or a karaoke animation technique.
Vitzthum further teaches the one or more animation techniques includes at least one of a dynamic animation technique (“In FIG. 8a a section for lyrics with preferably animated text flow is shown, which is currently, i.e., to the correlating text passages of the songs output at the same time by the treatment means, highlighted…Therefore, lyrics can be preferably read and/or displayed as animated lyrics, which are preferably played continuously”; ¶ [0115], fig. 8a), a typewriter animation technique, a cube animation technique, or a karaoke animation technique.

Referring to claim 6, Guthery in view of Long teach a method that provides audio extracted from pre-existing recording corresponding to the selected lyric phrase, where the audio is paired with a visual data that can be shared through a social media platform.  Guthery further teaches defining display characteristics of the lyrics (¶ [0026]) and applying one or more visual effects (¶ [0165]).  However, Guthery in view of Long do not explicitly teach the dynamic animation technique individually animates phrases…wherein words included in a phrase are shown with different font sizes.  
Vitzthum further teaches the dynamic animation technique individually animates phrases…wherein words included in a phrase are shown with different font sizes (“In FIG. 8a a section for lyrics with preferably animated text flow is shown, which is currently, i.e., to the correlating text passages of the songs output at the same lyrics can be preferably read and/or displayed as animated lyrics, which are preferably played continuously.  Furthermore, the current text passages 122 are highlighted in terms of…size change”; ¶ [0115], fig. 8a).

Regarding claims 14 and 15, these claims recite the system that performs the steps of the computer-implemented method of claims 4 and 5 respectively; therefore, the same rationale of rejection is applicable. 

Regarding claims 19 and 20, these claims recite the non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing device performs the steps of the computer-implemented method of claims 4 and 5 respectively; therefore, the same rationale of rejection is applicable. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guthery in view of Long and Vitzthum as applied to claim 5 above, and further in view of Srivastava, (“7 Best Free Lyric Video Maker Software For Windows”) (hereinafter Srivastava).

Referring to claim 7, Guthery in view of Long and Vitzthum teach a method that provides audio extracted from pre-existing recording corresponding to the selected lyric phrase, the audio is paired with a visual data that can be shared through a social media the typewriter animation technique animates characters of a given word in a phrase…as if the characters were being typed using a typewriter.
Srivastava teaches the typewriter animation technique animates characters of a given word in a phrase…as if the characters were being typed using a typewriter (“You can then add animations to lyrics (fade in, typewriter, flashing, moving titles, and more) and modify lyrics font (color, size, font type, alignment, etc.)”; 5:11-12).
Guthery in view of Long, Vitzthum, and Srivastava are analogous art to the claimed invention because they are concerning with displaying and manipulating lyrics associated with a media content (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Guthery in view of Long, Vitzthum, and Srivastava before them to substitute a typewriter lyric animation function as taught by Srivastava for a generic lyric display characteristic modification function of Guthery in view of Long and Vitzthum.  Because both Guthery in view of Long, Vitzthum, and Srivastava teach methods of modifying display characteristics of lyrics, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of presenting lyric phrases.  The motivation would have been to create a more visually interesting user interface by adding typewriter animation to lyrics.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guthery in view of Long and Vitzthum as applied to claim 5 above, and further in view of Harada et al., (US 20100293464 A1) (hereinafter Harada).

Referring to claim 8, Guthery in view of Long and Vitzthum teach a method that provides audio extracted from pre-existing recording corresponding to the selected lyric phrase, the audio is paired with a visual data that can be shared through a social media platform, where the lyrics are animated.  However, Guthery in view of Long and Vitzthum do not explicitly teach presenting lyrics within a viewport that displays a pre-defined maximum number of lines per phrase.
Harada teaches presenting lyrics within a viewport (lyrics phrase displaying area 65; ¶ [0170], fig. 5) that displays a pre-defined maximum number of lines per phrase (“The storage unit 330 stores therein the music data, the lyrics data, the maximum number of displayable characters, and the number of displayable lines”; ¶ [0169]; “the number of the displayable lines is the number of lines that can be displayed in the lyrics phrase displaying area 65”; ¶ [0170], fig. 5; “upon displaying the lyrics phrase, the mobile telephone 300…inserts a line feed to the lyrics phrase, or divides the lyrics phrase in each of the display times based on the maximum number of the displayable characters and the number of the displayable lines”; ¶ [0191]).
Guthery in view of Long, Vitzthum, and Harada are analogous art to the claimed invention because they are concerning with displaying and manipulating lyrics associated with a media content (i.e. same field of endeavor).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guthery in view of Long and Vitzthum as applied to claim 5 above, and further in view of Zhang et al., (US 20140310269 A1) (hereinafter Zhang).

claim 9, Guthery in view of Long and Vitzthum teach a method that provides audio extracted from pre-existing recording corresponding to the selected lyric phrase, the audio is paired with a visual data that can be shared through a social media platform, where the lyrics are animated.  However, Guthery in view of Long and Vitzthum do not explicitly teach the karaoke animation technique animates phrases within a viewport of a pre-defined size, wherein phrases…that has yet to be played are faded into the viewport while phrases…that has already been played are faded out of the viewport.
Zhang teaches the karaoke animation technique animates phrases within a viewport of a pre-defined size (The examiner interprets the viewport as the central region of the user interface 708 shown in figure 7C where the lyrics 724a-c are shown; fig. 7C), wherein phrases…that has yet to be played are faded into the viewport while phrases…that has already been played are faded out of the viewport (“In FIG. 7C, the attribute information displayed in user interface 708 also includes…lyrics 724, where lyrics 724 are synchronized with the environmental audio data based on a time indicator provided in the attribute information.  In FIG. 7C, a current line or sentence of lyrics 724b for the media item is displayed in a primary display position, the previous line or sentence of lyrics 724a is faded out, and a next line or sentence of lyrics 724c is faded in”; ¶ [0098], fig. 7C).
Guthery in view of Long, Vitzthum, and Zhang are analogous art to the claimed invention because they are concerning with displaying and manipulating lyrics associated with a media content (i.e. same field of endeavor).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20120315009 (Evans) – discloses methods of searching and retrieving transcript, providing a GUI to allow the user to scroll through and select a specific portion of the transcript, and playback the corresponding select portion of a multimedia item.
US 20190108188 (Fu) – discloses methods and terminals that generate and share multimedia poster of multimedia file according to lyric information selected by a user to be shared.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142